Opinion by

Williams, C. J.
The defendant, Jacob Bonsell, was tried in the district court of Linn county, at March term, 1844, on a charge of larceny, for stealing a mulé. A verdict of the jury empanneled and sworn to try the cause on the plea of not guilty, was rendéred, finding him guilty of the charge in the indictment. A motion to set aside the verdict, and arrest the judgment, was made, 1. Because the court has no authority in law to sentence the defendant, on the finding of the jury. 2. The indictment is defective and insufficient.
The motion for a new trial was made on the ground, that .the verdict of the jury was contrary to the law and the evidence. Also, that the defendant was charged in the indictment as a principal, whereas the evidence submitted to the jury, if it proved him guilty of anything in the matter, could only make him accessary before the fact.
*114These motions were overruled by the court. To this ruling of the court, the attorneys for the defendant excepted. This cause being here on the bill of exceptions then taken, the only question for adjudication by this court is as to the ruling of the court below, by which it was adjudged that an accessary before the fact might be indicted, tried, convicted, and punished as a principal, under our criminal laws. The'44th section of the act entitled, an act regulating criminal proceedings, Rev. Stat., 153, is as follows: u Accessaries before the fact shall be decjned principals, and may be charged in the indictment, with having committed the principal offense.55 This enactment of the legislature is couched in terms of plain import, presenting to the mind the intention of the law, free of any doubt whatever. The history of criminal jurisprudence has furnished ample evidence to establish the fact, that the cunning and cautious eonceiver of crime, often in the use of available appliances, procures its perpetration by the hand of the reckless and desperate. Doubtless, the legislature acted in accordance with sound morality and reason, by providing that offenders equally guilty of crime shall be indicted, tried, convicted, and punished in the same manner. The counsel for defendant relies on the 46th section of the same act, cited by the attorney for the United States, which is as follows, section 46, “ The body of the indictment shall be considered as made up of charges and specifications.55 We cannot see that there is any defect in the indictment, which would render it bad, in view of the requirements of this section. The indictment charges that the defendant ie on the twenty-first day of January, one thousand eight hundred and forty four, in Linn county, aforesaid, a certain mule of the value of thirty dollars, of the goods and chattels of one Mullinea, an Indian of the Sac and Fox tribe of Indians, then and there being found, feloniously did steal, take, and drive away,55 &c. This, we think, is a direct charge of felony; and, being made by the statute proper and legal, defendant must be presumed to have known the law in force at the time the offense was alleged to have been committed by him; by virtue of which an accessary *115was deemed as a principal, and as such indicted and tried. We cannot see any conflict between those sections of tho statute, or how the defendant, who, as appears by the verdict of the jury on the evidencé, which accompanies the hill of exceptions of record, was found guilty of procuring, aiding, and abetting another in the conmiission of the offense, could have suffered grievance by reason of the want of more particular specification as to the manner and extent 'of his participation in the felony changed.
The sixth article of the constitution of the United States is also relied on to render inoperative the 44th section of the act above cited. This provides, that the accused ‘c shall he informed of the, nature aud cause of the accusation.” Does not the indictment here plainly set forth the nature and cause of the accusation 1 It is true the precise acts in detail are not specifically set forth in the indictment, nor is the manner in which they were done alleged, otherwise than is customary in cases of this kind. But the cause of accusation is, the stealing, taking, and driving away tho property of another, and the nature of this wrong, so alleged to have been done by him, is averred to have been felonious. The act of the legislature does not conflict with the constitution in the points suggested on the part of defendant, nor do we discover that the defendant could suffer wrong, by depriving Mm of his right to a full and fair trial before a jury of Ms country.
' Judgment affirmed.